Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 and 01/24/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:

Regarding claim 1, “An apparatus comprising:
at least one processor; and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
detecting an input that causes selection of a category of activity wherein the category of activity defines an intended physiological outcome for a user performing the activity, and wherein the physiological outcome comprises a mental condition of the user; and 
determining a route for the selected category of activity; wherein the route comprises a plurality of segments and values of one or more parameters are assigned to one or more of the plurality of segments where the values of the parameters provide a respective level of association of the one or more parameters with the intended physiological outcome defined by the selected category of activity; and 


The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one processor and memory, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the  processor and memory are described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page 7 line19, in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2 , applicant recites ““An apparatus as claimed in claim 1 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: assigning weights to respective ones of the values, where the weights are dependent upon the selected category of 
wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments as a function of the weighted values of the one or more parameters.”, claims 2, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 3, applicant recites “An apparatus as claimed in claim 1 wherein selecting a category of activity comprises selecting one of a predefined plurality of categories.”, claims 3, respectively.
However, without any specificity otherwise, the claim merely a user input for selecting a category, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites “An apparatus as claimed in claim 3 wherein the predefined categories comprise any one or more of; mindfulness, vibrancy.”, claims 4, respectively.
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites “An apparatus as claimed in claim 2, wherein the values of the one or more parameters are assigned a first set of weights for a first selected category of activity or a second set of weights, different to the first set of weights, for a second selected category of activity.”, claims 5, respectively.
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites “An apparatus as claimed in claim 1 wherein the parameters comprise parameters which affect the user's physical or mental state as they are traversing the route.”
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 7 applicant recites “An apparatus as claimed in claim 1 wherein the parameters comprise any one or more of; smell, sound, scenery, ground, obstacles, traffic volume, safety.”
However, without any specificity otherwise, the claim merely a clarification of parameters, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claims 8, applicant recites “An apparatus as claimed in claim 1 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level.”, claims 8, respectively. However, the merely clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claims 9, applicant recites “determining a route for the selected category”, “selecting segments from the plurality of segments”, claims 9, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 
Regarding claim 10, applicant recites “An apparatus as claimed in claim 8 wherein the cumulative value comprises a weighted value.”
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application
Regarding claim 11, applicant recites “An apparatus as claimed in claim 1 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: detecting one or more inputs 
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites “An apparatus as claimed in claim 11 wherein the one or more inputs indicating whether or not a user considers the route to satisfy the selected category of activity are used to update the values of the parameters assigned to the plurality of segments.”
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 13, “A method comprising:  31NC315046-US-NP
detecting an input that causes selection of a category of activity wherein the category of activity defines an intended physiological outcome for a user performing the activity, and wherein the physiological outcome comprises a mental condition of the user; and 
determining a route for the selected category of activity; wherein the route comprises a plurality of segments and values of one or more parameters are assigned to one or more of the plurality of segments where the values of the parameters provide 
wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments based on the values of the one or more parameters.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one processor and memory, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
 processor and memory are described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page 7 line19, in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 14 , applicant recites ““An apparatus as claimed in claim 1 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: assigning weights to respective ones of the values, where the weights are dependent upon the selected category of activity and where respective weights provide an association between an expected physiological effect on the user traversing a respective one of the plurality of segments and the intended physiological outcome defined by the selected category of activity; and
wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments as a function of the weighted values of the one or more parameters.”, claims 14, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 15, applicant recites “A method as claimed in claim 14 wherein the different parameters have different weights for the different categories of activities.”
However, without any specificity otherwise, the claim merely a clarification of parameter weights, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 16 applicant recites “A method as claimed in claim 13 wherein the parameters comprise any one or more of; smell, sound, scenery, ground, obstacles, traffic volume, safety.”


Regarding claims 17, applicant recites “A method as claimed in claim 13 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level; and wherein the cumulative value comprises a weighted value.”, claims 17, respectively. However, the merely clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 18, applicant recites “An apparatus as claimed in claim 1 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: detecting one or more inputs indicating whether or not a user considers the route to satisfy the selected category of activity.”
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites “A method as claimed in claim 18 wherein the one or more inputs indicating whether or not a user considers the route to satisfy the selected category of activity are used to update the values of the parameters assigned to the plurality of segments.”
However, without any specificity otherwise, the claim merely clarification of the type of data collected, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 20, “A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: 
detecting an input that causes selection of a category of activity wherein the category of activity defines an intended physiological outcome for a user performing the activity, and 
wherein the physiological outcome comprises a mental condition of the user; and
determining a route for the selected category of activity; wherein the route comprises a plurality of segments and values of one or more parameters are assigned to one or more of the plurality of segments where the values of the parameters provide a respective level of association of the one or more parameters with the intended physiological outcome defined by the selected category of activity; and
wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments based on the values of the one or more parameters.”


The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one processor and memory, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor and memory are described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page 7 line19, in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102 as being unpatentable over Morlock (US 20140303892 A1), hereinafter referred to as Morlock, respectively.

Regarding to claim 1, Morlock discloses An apparatus comprising: at least one processor ([see at least [0017], “the method may comprise a set of one or more processors for so doing”); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform ([see at least [0024], [0108],[0187], “… embodiments provide a program comprising code for implementing a system or method as claimed in any preceding claim and a machine readable storage storing such a program.”, “… a processor loaded with software to perform any of the above described methods”, “ … processor 220, sensors, etc; transfer data stored on the memory 220 to an external computing resource, such as a personal computer or a remote server; and recharge the power supply 218 of the device 200.”); detecting an input that causes selection of a category of activity wherein the category of activity defines an intended physiological outcome for a user performing the activity, and wherein the physiological outcome comprises a mental condition of the user ([see at least [0224], [0226], “… a user would input into a navigation device, for example, the following: length of time desired for the activity; type of activity; mode of activity (training, recreation, other); number of members in the group; name of group members (provided they have a profile); trail system to be used (this could also automatically be determined based on the present location or input location); maximum degree of difficulty (do you want to tax yourself or take at easy)--step 500.”, “Given an activity type, trail system, travel time and a level of exertion (and maximum desired exertion) (typically based on a percentage of the range between minimal and maximal heart rate), then a route is suggested…”); determining a route for the selected category of activity ([see at least [0058], [0059] “… a method for determining a route to take along a trail system comprising…”, “… acquiring input parameters from at least one participant for a trail activity, the input parameters comprising: a starting location and ending location; a type of trail activity; selection of a routable trail network database which supports the type of trail activity to be performed; a participant profile of at least one participant for the type of trail activity to be performed; at least one of a requested traversal time of the route and the requested energy consumption to traverse the route; and a maximum level of exertion to traverse the route…”); wherein the route comprises a plurality of segments and values of one or more parameters are assigned to one or more of the plurality of segments where the values of the parameters provide a respective level of association of the one or more parameters with the intended physiological outcome defined by the selected category of activity ([see at least [0054], [0064], [0038] “Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route.”, “A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant.”, “The use of the ability profile data provides a way of compensating for individual differences in difficulty in traversing a segment as indicated by the probe data to enable global cost data to be determined for a segment based upon the probe data obtained from different users when traversing the segment. For example, a user with a higher fitness level, more suitable equipment and/or greater experience, may be able to traverse a given navigable segment with lower levels of exertion than might another with lower fitness levels, lower experience levels and/or less appropriate equipment”); wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments based on the values of the one or more parameters ([see at least [0054], [0064] “… Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route …”, “… A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant…”).

Regarding to claim 2, Morlock discloses An apparatus as claimed in claim 1 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform ([see at least [0024], [0108],[0187], “… embodiments provide a program comprising code for implementing a system or method as claimed in any preceding claim and a machine readable storage storing such a program.”, “a processor loaded with software to perform any of the above described methods”, “ processor 220, sensors, etc; transfer data stored on the memory 220 to an external computing resource, such as a personal computer or a remote server; and recharge the power supply 218 of the device 200.”); assigning weights to respective ones of the values, where the weights are dependent upon the selected category of activity and where respective weights provide an association between an expected physiological effect on the user traversing a respective one of the plurality of segments and the intended physiological outcome defined by the selected category of activity ([see at least [0012], [0036], [0039] “ … cost data that may be used for generating routes across the electronic map based upon probe data obtained from multiple users. The physical exertion probe data for a given user is indicative of the level of difficulty for that user in traversing a given navigable segment. It will be appreciated that as it is carried out at least partially under the power of a user, the traversal of the same navigable segment may present differing levels of difficulty to different users depending, e.g. upon their personal fitness level, experience level, etc. …”, “… The physical exertion data may be indicative of any measure or measures of a physical activity intensity of the user … ”, “… the physical exertion data will be directly influenced by the individual ability of a user, the movement data may also be so influenced. For example, a speed of travel, rate of climb, etc as indicated by the movement data will be influenced by the user's ability and may similarly be adjusted, e.g…”); wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments as a function of the weighted values of the one or more parameters ([see at least [0054], [0064] “Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route …”, “… A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant …”,).

Regarding to claim 3, Morlock discloses An apparatus as claimed in claim 1 wherein selecting a category of activity comprises selecting one of a predefined plurality of categories ([see at least [0112] “… to determine a route to take for a trail system unknown to the participant for a selected type of activity where the selected route would be traversable for a given energy expenditure at a certain level of effort and/or in a given amount of time or where an accurate traversal time and/or energy expenditure could be estimated going from a starting point to a destination along the trail system …”).
 
Regarding to claim 5, Morlock discloses An apparatus as claimed in claim 2, wherein the values of the one or more parameters are assigned a first set of weights for a first selected category of activity or a second set of weights, different to the first set of weights, for a second selected category of activity ([see at least [0012], [0036], [0039] “… cost data that may be used for generating routes across the electronic map based upon probe data obtained from multiple users. The physical exertion probe data for a given user is indicative of the level of difficulty for that user in traversing a given navigable segment. It will be appreciated that as it is carried out at least partially under the power of a user, the traversal of the same navigable segment may present differing levels of difficulty to different users depending, e.g. upon their personal fitness level, experience level, etc…”, “The physical exertion data may be indicative of any measure or measures of a physical activity intensity of the user …”, “… the physical exertion data will be directly influenced by the individual ability of a user, the movement data may also be so influenced. For example, a speed of travel, rate of climb, etc as indicated by the movement data will be influenced by the user's ability and may similarly be adjusted, e.g...”).

Regarding to claim 6, Morlock discloses An apparatus as claimed in claim 1 wherein the parameters comprise parameters which affect the user's physical or mental state as they are traversing the route ([see at least [0038] “…The use of the ability profile data provides a way of compensating for individual differences in difficulty in traversing a segment as indicated by the probe data to enable global cost data to be determined for a segment based upon the probe data obtained from different users when traversing the segment. For example, a user with a higher fitness level, more suitable equipment and/or greater experience, may be able to traverse a given navigable segment with lower levels of exertion than might another with lower fitness levels, lower experience levels and/or less appropriate equipment ...”).

Regarding to claim 7 and 16 Morlock discloses An apparatus as claimed in claim 1 wherein the parameters comprise any one or more of; smell, sound, scenery, ground, obstacles, traffic volume, safety ([see at least [0153] “… Collect weather and other environmental data such as precipitation, precipitation for the previous week, wind speed/direction, temperature ground cover (leaves, snow, etc) and any similar measurements that may influence the time to traverse a trail segment or the energy consumed …”).


Regarding to claim 9 Morlock discloses An apparatus as claimed in claim 1 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to optimise the cumulative values of the one or more parameters ([see at least [0054], [0064] “… Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route.”, “… A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant …”).

Regarding to claim 10 Morlock discloses an apparatus as claimed in claim 8 wherein the cumulative value comprises a weighted value ([see at least [0043], The cost data is normalized in that it allows the relative cost associated with traversing different navigable segments to be determined, i.e. the costs associated with different segments to be compared. The normalized cost data for each navigable segment may be by reference to a given scale of cost. For example, each navigable segment may be assigned a cost level according to a given scale, e.g. of 1-10 or similar, i.e. one having a predefined number of levels. The cost data provides a way of globally comparing the difficulty associated with traversing different segments ...”).  

Regarding to claim 11  Morlock discloses An apparatus as claimed in claim 1 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform ([see at least [0024], [0108],[0187], “…embodiments provide a program comprising code for implementing a system or method as claimed in any preceding claim and a machine readable storage storing such a program.”, “a processor loaded with software to perform any of the above described methods”, “ processor 220, sensors, etc; transfer data stored on the memory 220 to an external computing resource, such as a personal computer or a remote server; and recharge the power supply 218 of the device 200.”); detecting one or more inputs indicating whether or not a user considers the route to satisfy the selected category of activity ([see at least [0034], “…the energy required to traverse a trail; the fitness and agility of a participant; how the weather influences this energy requirement to traverse the trail; and the weather effect on the ability of the participant, then the time required to traverse a trail and the energy output needed can be predicted. Finally, a participant may not want to maximize an effort to traverse a trail, so not only the type of trail activity must be considered, but the level of effort, for example recreational, training, or racing which could be defined, for example, as a percent of maximum heart rate.”).

Regarding to claim 12 and 19 Morlock discloses An apparatus as claimed in claim 11 wherein the one or more inputs indicating whether or not a user considers the route to satisfy the selected category of activity are used to update the values of the parameters assigned to the plurality of segments ([see at least [0054], [0064] “…Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route.”, “A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant.”,).

Regarding to claim 13  Morlock discloses A method comprising: 31NC315046-US-NPdetecting an input that causes selection of a category of activity wherein the category of activity defines an intended physiological outcome for a user performing the activity, and wherein the physiological outcome comprises a mental condition of the user ([see at least [0224], [0226], “… a user would input into a navigation device, for example, the following: length of time desired for the activity; type of activity; mode of activity (training, recreation, other); number of members in the group; name of group members (provided they have a profile); trail system to be used (this could also automatically be determined based on the present location or input location); maximum degree of difficulty (do you want to tax yourself or take at easy)--step 500 …”, “… Given an activity type, trail system, travel time and a level of exertion (and maximum desired exertion) (typically based on a percentage of the range between minimal and maximal heart rate), then a route is suggested…”); determining a route for the selected category of activity ([see at least [0058], [0059] “a method for determining a route to take along a trail system comprising…”, “acquiring input parameters from at least one participant for a trail activity, the input parameters comprising: a starting location and ending location; a type of trail activity; selection of a routable trail network database which supports the type of trail activity to be performed; a participant profile of at least one participant for the type of trail activity to be performed; at least one of a requested traversal time of the route and the requested energy consumption to traverse the route; and a maximum level of exertion to traverse the route…”); wherein the route comprises a plurality of segments and values of one or more parameters are assigned to one or more of the plurality of segments where the values of the parameters provide a respective level of association of the one or more parameters with the intended physiological outcome defined by the selected category of activity ([see at least [0054], [0064], [0038] “… Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route.”, “A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant.”, “The use of the ability profile data provides a way of compensating for individual differences in difficulty in traversing a segment as indicated by the probe data to enable global cost data to be determined for a segment based upon the probe data obtained from different users when traversing the segment. For example, a user with a higher fitness level, more suitable equipment and/or greater experience, may be able to traverse a given navigable segment with lower levels of exertion than might another with lower fitness levels, lower experience levels and/or less appropriate equipment”); wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments based on the values of the one or more parameters ([see at least [0054], [0064] “… Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route …”, “… A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant…”).

Regarding to claim 14  Morlock discloses A method as claimed in claim 13 wherein weights are assigned to respective ones of the values, where the weights are dependent upon the selected category of activity and where respective weights provide an association between an expected physiological effect on the user traversing a respective one of the plurality of segments and the intended physiological outcome defined by the selected category of activity ([see at least [0012], [0036], [0039] “ … cost data that may be used for generating routes across the electronic map based upon probe data obtained from multiple users. The physical exertion probe data for a given user is indicative of the level of difficulty for that user in traversing a given navigable segment. It will be appreciated that as it is carried out at least partially under the power of a user, the traversal of the same navigable segment may present differing levels of difficulty to different users depending, e.g. upon their personal fitness level, experience level, etc. …”, “… The physical exertion data may be indicative of any measure or measures of a physical activity intensity of the user … ”, “… the physical exertion data will be directly influenced by the individual ability of a user, the movement data may also be so influenced. For example, a speed of travel, rate of climb, etc as indicated by the movement data will be influenced by the user's ability and may similarly be adjusted, e.g…”); wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments as a function of the weighted values of the one or more parameters ([see at least [0054], [0064] “Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route …”, “… A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant …”,).

Regarding to claim 15 Morlock discloses “A method as claimed in claim 14 wherein the different parameters have different weights for the different categories of activities.” ([see at least [0012], [0039] “… cost data that may be used for generating routes across the electronic map based upon probe data obtained from multiple users. The physical exertion probe data for a given user is indicative of the level of difficulty for that user in traversing a given navigable segment. It will be appreciated that as it is carried out at least partially under the power of a user, the traversal of the same navigable segment may present differing levels of difficulty to different users depending, e.g. upon their personal fitness level, experience level, etc.”, “the physical exertion data will be directly influenced by the individual ability of a user, the movement data may also be so influenced. For example, a speed of travel, rate of climb, etc as indicated by the movement data will be influenced by the user's ability and may similarly be adjusted, e.g.”).

Regarding to claim 18 Morlock discloses A method as claimed in claim 13 further comprising detecting one or more inputs indicating whether or not a user considers the route to satisfy the selected category of activity ([see at least [0034], “…the energy required to traverse a trail; the fitness and agility of a participant; how the weather influences this energy requirement to traverse the trail; and the weather effect on the ability of the participant, then the time required to traverse a trail and the energy output needed can be predicted. Finally, a participant may not want to maximize an effort to traverse a trail, so not only the type of trail activity must be considered, but the level of effort, for example recreational, training, or racing which could be defined, for example, as a percent of maximum heart rate.”).

Regarding to claim 20, Morlock discloses A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following ([see at least [0024], [0108],[0187], “… embodiments provide a program comprising code for implementing a system or method as claimed in any preceding claim and a machine readable storage storing such a program.”, “… a processor loaded with software to perform any of the above described methods”, “ … processor 220, sensors, etc; transfer data stored on the memory 220 to an external computing resource, such as a personal computer or a remote server; and recharge the power supply 218 of the device 200.”); detecting an input that causes selection of a category of activity wherein the category of activity defines an intended physiological outcome for a user performing the activity, and wherein the physiological outcome comprises a mental condition of the user; and ([see at least [0224], [0226], “… a user would input into a navigation device, for example, the following: length of time desired for the activity; type of activity; mode of activity (training, recreation, other); number of members in the group; name of group members (provided they have a profile); trail system to be used (this could also automatically be determined based on the present location or input location); maximum degree of difficulty (do you want to tax yourself or take at easy)--step 500.”, “Given an activity type, trail system, travel time and a level of exertion (and maximum desired exertion) (typically based on a percentage of the range between minimal and maximal heart rate), then a route is suggested…”); determining a route for the selected category of activity ([see at least [0058], [0059] “… a method for determining a route to take along a trail system comprising…”, “… acquiring input parameters from at least one participant for a trail activity, the input parameters comprising: a starting location and ending location; a type of trail activity; selection of a routable trail network database which supports the type of trail activity to be performed; a participant profile of at least one participant for the type of trail activity to be performed; at least one of a requested traversal time of the route and the requested energy consumption to traverse the route; and a maximum level of exertion to traverse the route…”); wherein the route comprises a plurality of segments and values of one or more parameters are assigned to one or more of the plurality of segments where the values of the parameters provide a respective level of association of the one or more parameters with the intended physiological outcome defined by the selected category of activity ([see at least [0054], [0064], [0038] “Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route.”, “A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant.”, “The use of the ability profile data provides a way of compensating for individual differences in difficulty in traversing a segment as indicated by the probe data to enable global cost data to be determined for a segment based upon the probe data obtained from different users when traversing the segment. For example, a user with a higher fitness level, more suitable equipment and/or greater experience, may be able to traverse a given navigable segment with lower levels of exertion than might another with lower fitness levels, lower experience levels and/or less appropriate equipment”); wherein determining a route for the selected category of activity comprises  ([see at least [0054], [0064] “… Preferably the suggested route is based on an ability profile of the user and one or more user specified parameters. The user specified parameters may include one or more of: activity time, distance, start position (or "origin"), end position (or "destination"), segment (i.e. surface) type, and level of physical exertion. An appropriate level of difficulty of a route that can be traversed by a user can be established using the ability profile of the user and one or more of the user specified parameters, with the cost data then being used to determine a route meeting the difficulty criteria and any required user specified parameters. The route may comprise a set of one or more navigable segments of the electronic map for which cost data has been determined. The route is preferably a trail, i.e. an off-road route …”, “… A potential route may not be considered should the calculated energy consumption for the participant intending to traverse the potential route exceeds a maximum value for the participant…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 4, 8 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US 20140303892 A1), in the view of Grochocki (US 20180094943 A1) hereinafter referred to as Morlock and Grochocki, respectively.

Regarding to claim 4, Morlock does not explicitly disclose “An apparatus as claimed in claim 3 wherein the predefined categories comprise any one or more of; mindfulness, vibrancy.” 
However, Grochocki teaches “An apparatus as claimed in claim 3 wherein the predefined categories comprise any one or more of; mindfulness, vibrancy ([see at least [0085], “the processor 122 may be configured to determine that the user of the navigation device 104 prefers the scenic route   characteristic, as the user entered a happyface intraroute feedback during that route segment B-C, and may increase a score value or confidence value for the scenic route characteristic.”). Both Morlock and Grochocki are analogous art and teach creating cost data for use in generating 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to comprise any one or more of; mindfulness, vibrancy, as taught by Grochocki. Doing so develop that can respond to user queries for routes from a starting location to an ending location with a suggested route, using map data, a user specified travel mode (e.g. walking, driving, biking, or riding public transportation), and current traffic information crowdsourced from signals received from users' mobile electronic devices traveling within the map area. (With regard to this reasoning, see at least Grochocki, [0002], lines 1-7).

Regarding to claim 8 Morlock does not explicitly disclose “An apparatus as claimed in claim 1 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level.”
 However, Grochocki teaches that An apparatus as claimed in claim 1 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level ([see at least [0093], “The plurality of alternative routes are not necessarily generated based on the user's preferred route characteristics 156, but may be generated to have a threshold difference in route segments between the starting location 110 and the ending location 112. Turning to FIG. 12, the processor 122 has generated three alternative routes 106D, 106E, and 106F, from the starting location 110 to the ending location 112. Next, the processor 122 may be configured to determine which route   among the plurality of alternative routes includes route segments has a highest match with the one or more preferred route characteristic 156 of the user”). Both Morlock and Grochocki are analogous art and teach creating cost data for use in generating route. However, only Grochocki explicitly teaches determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to move a seat along the floor to generate based on the user's preferred route characteristics 156, but may be generated to have a threshold difference in route segments and to determine which route   among the plurality of alternative routes includes route segments, as taught by Grochocki. Doing so develop that can respond to user queries for routes from a starting location to an ending location with a suggested route, using map data, a user specified travel mode (e.g. walking, driving, biking, or riding public transportation), and current traffic information crowdsourced from signals 

Regarding to claim 17 Morlock discloses creating cost data for use in generating route segments weighted values and wherein the cumulative value comprises a weighted value ([see at least [0043], The cost data is normalized in that it allows the relative cost associated with traversing different navigable segments to be determined, i.e. the costs associated with different segments to be compared. The normalized cost data for each navigable segment may be by reference to a given scale of cost. For example, each navigable segment may be assigned a cost level according to a given scale, e.g. of 1-10 or similar, i.e. one having a predefined number of levels. The cost data provides a way of globally comparing the difficulty associated with traversing different segments.”).
Morlock does not explicitly disclose “An apparatus as claimed in claim 13 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level.”
However, Grochocki teaches that “An apparatus as claimed in claim 1 wherein determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a  Grochocki does teach that ([see at least [0093], “The plurality of alternative routes are not necessarily generated based on the user's preferred route characteristics 156, but may be generated to have a threshold difference in route segments between the starting location 110 and the ending location 112. Turning to FIG. 12, the processor 122 has generated three alternative routes 106D, 106E, and 106F, from the starting location 110 to the ending location 112. Next, the processor 122 may be configured to determine which route   among the plurality of alternative routes includes route segments has a highest match with the one or more preferred route characteristic 156 of the user”). Both Morlock and Grochocki are analogous art and teach creating cost data for use in generating route. However, only Grochocki explicitly teaches determining a route for the selected category of activity comprises selecting segments from the plurality of segments so as to provide a cumulative value of the one or more parameters for the selected category activity above a threshold level.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to move a seat along the floor to generate based on the user's preferred route characteristics 156, but may be generated to have a threshold difference in route segments and to determine which route   among the plurality of alternative routes includes route segments, as taught by Grochocki. Doing so develop that can respond to user queries for routes from a starting location to an ending location with a suggested route, using map data, a user specified travel mode (e.g. walking, driving, biking, or riding .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER CHAO whose telephone number is (571) 272-3318. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/
Primary Examiner, Art Unit 3668